Fourth Court of Appeals
                               San Antonio, Texas
                                    October 25, 2018

                                  No. 04-18-00364-CV

               IN THE INTEREST OF S.L.T., AND A.C.T., CHILDREN,

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 33615
                        Honorable Robert Cadena, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Extend Time to File Appellant’s Brief and Appellant’s
Response is hereby GRANTED. Time is extended to October 29, 2018.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court